Citation Nr: 1203598	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  23 415 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Decatur, Georgia (Atlanta) that denied service connection for chloracne, and from a January 2008 rating decision that granted service connection for hemorrhoids and assigned a noncompensable rating.

Subsequently, a December 2008 RO decision granted a higher, 10 percent initial rating for the Veteran's hemorrhoids.  As this rating decision did not constitute a grant of the full benefit sought on appeal, this matter remained before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2010, the Veteran testified before the undersigned Veterans Law Judge at videoconference Board Hearing at the RO in Atlanta, Georgia.

In June 2010, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The Board notes that in June 2010, the Board also remanded a claim for service connection for posttraumatic stress disorder (PTSD), and the RO subsequently granted service connection for PTSD by way of an April 2011 rating decision.  As the full benefit sought on appeal was granted, this matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  Chloracne

The Veteran served on active duty from May 1965 to May 1967.  He claims that he has chloracne as a result of exposure to herbicides during his service in Vietnam.

As an initial matter, the Board notes that the Veteran's service personnel records reflect that he served in the Republic of Vietnam from November 1965 to November 1966.  In that regard, the Board acknowledges that 38 C.F.R. § 3.307(a)(6)(iii) provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, exposure to an herbicide agent shall be presumed.  The Board also notes that 38 C.F.R. § 3.309(e) generally provides presumptive service connection for chloracne in the case of veterans exposed to herbicide agents provided that the requirements of 38 C.F.R. § 3.307(a)(6) are satisfied (e.g., it became manifest to a degree of 10 percent or more within a year after the last date of herbicide exposure during active service), and the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.

In June 2010, the Board remanded the Veteran's claim so that more recent VA treatment records could be associated with the file, and so that the Veteran could be afforded a VA examination relating to his claim for service connection for chloracne (and the Board notes again that the Veteran had provided evidence of a current diagnosis of chloracne, see private treatment records, October 2006 (letter, Mr. K.B., PA-C) and January 2009).  While the Board acknowledges that the Veteran's more recent VA treatment records have been associated with the claims file, the Veteran has not yet been provided with a VA examination (and there is no record of the Veteran's claim having been readjudicated by way of a Supplemental Statement of the Case) relating to his claim.  Based thereon, unfortunately, the Board finds that another remand is necessary so that the Veteran may be afforded a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

B.  Hemorrhoids

The Veteran is currently assigned a 10 percent initial rating for his service-connected hemorrhoids, effective July 29, 2005.  The Veteran seeks a higher initial rating.

As noted above, a January 2008 rating decision granted service connection for hemorrhoids and assigned a noncompensable rating, effective July 29, 2005.  The Veteran filed a September 2008 notice of disagreement, and a subsequent December 2008 rating decision granted a compensable, 10 percent rating effective July 29, 2005, which did not constitute a grant of the full benefit sought on appeal.  In June 2010, because the Veteran had not been provided with a Statement of the Case (SOC) on this matter, the Board remanded the Veteran's claim to allow the RO to provide the Veteran with an appropriate SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  As such a SOC has not yet been provided to the Veteran, unfortunately, the Board must again remand the Veteran's claim so that he may be provided with an appropriate SOC.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA skin examination.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file and conducting a thorough physical examination and interview of the Veteran, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to (a) whether it is at least as likely as not that the Veteran has chloracne or any other skin disorder, (b) the most likely time of onset of any diagnosed skin disorder, and (c) whether it is at least as likely as not that any diagnosed skin disorder was caused or aggravated by his military service, to include exposure to herbicides (Agent Orange).  In that regard, please note that exposure to herbicides (Agent Orange) in service has been conceded.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Issue a Statement of the Case (SOC) to the Veteran and his representative addressing the issue of entitlement to a higher rating for hemorrhoids.  The RO should return this issue to the Board only if the Veteran timely files a substantive appeal.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the claims.  If one or both of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


